21 F.3d 427NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Harold COUCH, Jr., Plaintiff-Appellee,v.The CITY OF DETROIT, et al.;  Defendants.Charles Wing, Police Officer;  Kevin Brown, Police Officer;Michael Marsalis, Police Officer;  Duane Blackmon,Police Officer;  Brenda Makulski, PoliceOfficer, Defendants-Appellants.
No. 933-1192.
United States Court of Appeals, Sixth Circuit.
March 29, 1994.

Before:  KENNEDY and MILBURN, Circuit Judges;  and LIVELY, Senior Circuit Judge.
PER CURIAM.


1
Having carefully considered the record herein, the briefs of the parties, and the arguments of counsel, we AFFIRM the district court for the reasons set out in United States District Judge Patrick J. Duggan's opinion and the order entered thereon on January 22, 1993.